 IntheMatter Of FRIEDMANBLAUFARBERCOMPANYandINTERNA-TIONAL LADIES' GARMENTWORKERS'UNION, LOCALNo. 295Case No. R,084.-Decided November 19, 1937LadiesKnit GoodsIndustry-Investigation of Representatives:controversyconcerning representation of employees:rival organizations;substantial doubtas to majority status; existing collective agreement with one of rival organiza-tions no bar to election;current strike called by petitioning union in protestagainst attempts of employer to coerce employees into joining the rival or-ganization;interference,restraint,and coercionby employerin choiceof repre-sentatives for collective bargaining-UnitAppropriatefor Collective Bargain-ing:all employees in the plant except office and supervisory employees;historyof collective bargaining in plant; desire of employees as evidenced by member-ship in both of rival organizations-ElectionOrdered:employees on pay rollfor period immediately preceding strike eligible to vote.Mr. Harry L. LodishandPeter Di Leone,for the Board.Frankel & Frankel,byMr. Fred Frankel,andStanley d Smoyer,by Mr. Welles K. Stanley,of Cleveland, 0., for the Company.Payer, Corrigan, Cook & Pilliod,byMr. William J. Corrigan,ofCleveland, 0., for the I. L. G. W. U.Orgill, Maschke c• Wickham,byMr. John OrgillandMr. H. FrankVan Lill,of Cleveland, 0., for the A. F. of L. and Knit Goods Local.Mr. Warren L. Sharfman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 15, 1937, International Ladies' Garment Workers' Union,Local No. 295, herein called the I. L. G. W. U., filed a petition withtheActing Regional Director for the Eighth Region (Cleveland,Ohio), alleging that a question affecting commerce had arisen con-cerning the representation of employees of Friedman Blau FarberCompany, Cleveland, Ohio, herein called the Company, and request-ing an investigation and certification of representatives pursuant toSection 9 (c) of the National LaborRelationsAct, 49 Stat. 449,herein called the Act.On August 5, 1937, the National Labor Rela-tions Board, herein called the Board, acting pursuant to Article III,Section 3, of National Labor Relations Board Rules and Regula-67573-38-vol.iv-11151 152NATIONAL LABOR RELATIONS BOARDtions-Series 1, as amended, ordered an investigation and authorizedthe Acting Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On August 9, 1937, the Acting Regional Director issued a noticeof hearing to be held at Cleveland, Ohio, on August 16, 1937, copiesof which were duly served upon the Company, the I. L. G. W. U.,and the American Federation of Labor, herein called the A. F. of L.,a labor organization claiming to represent employees in the unitalleged in the petition to be appropriate.Thereafter, the partieswere notified by telegram of the postponement of the hearing to,August 18, 1937.Pursuant to the notice, a hearing was held onAugust 18, 1937, at Cleveland, Ohio, before Tilford E. Dudley, theTrial Examiner duly designated by the Board.Due to the illnessof the chief witness for the A. F. of L. the hearing was adjourneduntil August 23, 1937.The hearing resumed on that date, and con-tinued on August 24, and 25, 1937, before James C. Paradise, an-other Trial Examiner duly designated by the Board.The A. F. of L., and Knit Goods Workers' Local No. 20868, hereincalled the Knit Goods Local, together filed a motion to intervenewhich was granted by the Trial Examiner. The Board, theI.L.'G.W. U., the A. F. of L., and the Knit Goods Local were allrepresented by counsel, and participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues was afforded all par-ties.During the course of the hearing the Trial Examiner madeseveral rulings on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.affirmed.At the hearing the Trial Examiner granted the parties a seven-day extension of time in which to file their briefs and a stipulationconcerning the claims of the I. L. G. W. U. and the A. F. of L. torepresent a majority of the employees of the company. Pursuantto this extension of time, briefs in behalf of all of the parties anda stipulation, tabulating a Company pay-roll, and the applicationsfor membership in the I. L. G. W. U. and the A. F. of L., werefiled with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYThe Friedman Blau Farber Companyis anOhio corporation withits principaloffice andfactory in Cleveland, Ohio.It also has a sales DECISIONS AND ORDERS153office in New York City.The Company is engaged in the manufac-ture of knitted outerwear. Its annual sales amount to $1,700,000 andits annual purchases to $750,000. It is one of the ten largest manu-facturers in the industry.The Company purchases approximately 90 per cent of its raw mate-rials, consisting principally of wool, cotton, and rayon, outside theState of Ohio.Ninety per cent of its finished products are shippedto points outside Ohio, one-half of them on special order.During normal periods the Company has about 400 employees. Inaddition-to carrying on the operations usually incident to the manu-facture of knitted outerwear, the Company also makes its own paperboxes, dyes its own materials, and operates a cafeteria.IT.THE ORGANIZATIONSINVOLVEDThe International Ladies' Garment Workers' Union is a labor or-ganization affiliated with the Committee for Industrial Organization.It admits as members, workers in the ladies knitted goods industry.On June 16, 1937, it chartered Local No. 295 with jurisdiction overthe employees in the knitted goods industry in Cleveland, Ohio.Atthis time the I. L. G. W. U. took over, with their consent, such of theemployees of the Company as had' previously joined the UnitedTextileWorkers' Union.The American Federation of Labor is a labor organization havingamong its members, workers from almost all branches of Americanindustry.On June 18, 1937, it chartered Knit Goods Workers' LocalNo. 20868 which admits to membership all of the employees of theCompany except office and supervisory employees.III.THE QUESTION CONCERNING REPRESENTATIONIn April 1937 a group of employees at the Company, dissatisfiedwith the results of collective bargaining through the Employees'Representative Plan existing at the plant, and spurred on by circularsdistributed by the United Textile Workers' Union, decided to joinan outside union.A number of these employees joined the UnitedTextile Workers' Union.Later on they were transferred to the Inter-nationalLadies' Garment Workers' Union when it was determinedby the unions that the I. L. G. W. U. had jurisdiction over the pro-duction workers at the Company. Subsequently, other employeesjoined the I. L. G. W. U. On June 3, the I. L. G. W. U. wrote tothe Company requesting a conference for the purpose of negotiatingwith respect to its members.No answer to this letter was received.Late in April or early in May 1937, the American Federation ofLabor appointed a committee with Coleman Claherty as its chairmanto organizethe knit goods workers in Cleveland for the A. F. of L. 154NATIONAL LABOR RELATIONS BOARDClaherty called upon Phillip Frankel, the secretary and -attorney ofthe Knitted Outerwear Manufacturers of Cleveland, a trade associa-tion to which the Company belonged, and urged upon him the advan-tages which a union contract with the A. F. of L. would bring tomembers of such association.Frankel arranged several meetings be-tween Claherty and officials of the members of the association duringthe month of May. At one of these meetings the Company agreedto open its plant to A. F. of L. organizers and to enter into a contractwith the A. F. of L. if it succeeded in obtaining a majority of theemployees as members.At the time of this agreement the A. F. of L.did not as yet have any members in the employ of the Company.On June 7, 1937, the Company admitted four A. F. of L. organ-izers into its factory.Mr. Friedman and Mr. Farber, officers of theCompany, introduced the organizers to the officers of the Employees'Representative Plan, whom they had called together. The organizersspoke of the advantages of the A. F. of L., and the officers of the Plan,after calling in the remaining representatives, voted to disband theEmployees' Representative Plan and to disregard its contract withthe Company. They then decided to join the A. F. of L. and recom-mend to the other employees that they do the same. Around noontime, the organizers, accompanied by the representatives tinder theEmployees' Representative Plan, circulated throughout the factory.Work was stopped in each department without objection by the fore-man, and the employees were asked to sign up with the A. F. of L.During this time the power in some of the departments was turnedoff.The foremen or foreladies were present in all departments. Insome cases they advised the employees to sign the cards.Mr. Fried-man, one of the officers of the Company, was present in the windingdepartment during this time, and testimony disclosed that he ex-pressed himself as opposed to any union, but said that if there wasto be a union it would be the A. F. of L. It was further testifiedthat, after taking out his watch, he gave one employee, in the pres-ence of others, five minutes to sign with the A. F. of L. or get out.The organizers with the knowledge and apparent approval of theCompany told the workers that they would be fired if they refusedto sign.Three hundred and fourteen employees signed cards.It is clear that the actions bT the officers and supervisory employeesof the Company created among the employees a well-founded feelingof fear for their jobs if they did not sign the cards, and that theCompany, in total disregard of the provisions of the Act, interferedwith and coerced its employees in the exercise of their rights to self-organization, to join or assist labor organizations, and to choose repre-sentatives for the purposes of collective bargaining.This interferenceand coercion on the part of the Company casts grave doubts on the DECISIONS AND ORDERS155question of whether a majority of their employees joined the A. F.of L. free of employer interference and coercion.In protest against these activities, and some allegedly discrim-inatory lay-offs, the I. L. G. W. U. called a strike, at the Company onJune 28, 1937.The plant was closed down for approximately twoweeks.It reopened on July 12, with many new workers, as themembers of the I. L. G. W. U. remained on strike.In the meantime the Company had continued negotiations with theA. F. of L. On July 8, the members of the A. F. of L. approved,at a mass meeting attended by approximately 300 employees of theCompany, the provisions of an agreement which had been drawnup by Claherty and Frankel in May. These provisions were thenincorporated into a written contract and signed by the A. F. of L.and the Company on July 9. This contract provided for recognitionof the A. F. of L. as sole bargaining agent for all of the employeesof the Company, except foremen, foreladies, overseers, office help,and salesmen.On August 11, the Knit Goods Local, chartered by the A.. F. of L.,had a regular meeting at the Metal Trades Hall, at which time 137of the employees of the Company signed a resolution declaring thatthey were not coerced into joining the A. F. of L., that they approvedthe contract entered into with the Company, and that they signedthe resolution of their own free will.The following day, 169 moreemployees signed this resolution as they went to and from lunchin the company cafeteria.Of the 306 employees who signed theresolution, 212 were in the employ of the Company immediatelypreceding the strike.The A. F. of L. contends that the contract entered into with theCompany on July 9, is a bar to an election.However, as pointedout above, the interference, intimidation, and coercion on the partof the Company substantially negatives the contention of the A. F. ofL. that it had been freely designated as their representative by a ma-jority of the employees at the time of the contract.'Furthermore,the stipulation filed with the Board shows that 139 employees whosigned A. F. of L. cards on June 7, subsequently signed up with theI.L. G. W. U. prior to July 9, when the contract was signed. It iscontended further, that even if the employees were coerced intojoining the A. F. of L. on June 7, the contract should neverthelessbe a bar to an election, inasmuch as a majority of the persons em-ployed by the Company immediately preceding the strike, have, oftheir own free will, signed a resolution declaring they were not co-'InMatter of Stone Knitting Mells CompanyandAmerican Federation of Labor;InMatter of Bamberger Re,nthal Company and Federal Knitting M^.lls CompanyandInter-national Ladies'Garment Workers'Unson,Cases Nos. R-200, R-201, R-202, 3 N. L. R. B ,257, decided August 7, 1937. 156NATIONAL LABOR RELATIONS BOARDerced into joinng the A. F. of L., and.approving the contract enteredinto between the A. F. of L. and the Company on July 9.We find however, that the printed statements contained in the reso-lution do not alter the conclusions as to coercion previously drawn.In light of the Company's activities on June 7, the presentation of theresolution for signature openly, and upon Company property, did notafford to the employees an opportunity to express their desires in thematter freely and without coercion. It is apparent that they havevacillated between the A. F. of L. and I. L. G. W. U. because theirchoice of representatives has been influenced by factors which shouldbe eliminated in choosing representatives under the provisions . oftheAct.It seems likely that a definitive expression of the em-ployees' wishes will be obtained only after they are permitted to voteby a secret ballot free from the fear of retribution for expressingthemselves adversely to the Company's wishes.We find that a question has arisen concerning the representationof employees of Friedman Blau Farber Company.IV. THE EFFECT OF THE QUESTION Or REPRESENTATION ON COMMERCEWe find that the question concerning representation, which hasarisen inconnection with the operations of the Company described inSection 1 above, has a close, intimate, and substantial relation to trade,traffic, and commerce among the several states, and has led and tendsto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE APPROPRIATE UNITAt the hearing the I. L. G. W. U. contended that the appropriateunit for collective bargaining should include only those productionand maintenance employees whose work related to the production ofknitted goods, exclusive of office and supervisory employees.Thus,itwould exclude the workers employed in the box manufacturing de-partment, in the shipping department, and in factory maintenance andservice (except the maintenance of productive machinery), and res-taurant employees, designers, checkers, and inspectors, as not beingproduction employees. It would exclude also as supervisory em-ployees all supervisors, foremen, and straw-bosses.The A. F. of L.,on the other hand, would include in the appropriate bargaining unitall employees except office employees and supervisory employees withauthority to hire and discharge.The Company favors an inclusivebargaining unit similar to that advocated by the A. F. of L.The Employees' Representative Plan, which was the only organiza-tion that had previously bargained with the Company, was organizedon a plant-wide basis.An examination of the stipulation, filed with DECISIONS AND ORDERS157the Board, which contains the names and occupations of the employeesand shows whether they signed up with the I. L. G. W. U. or theA. F. of L., indicates that practically all of the employees in each de-partment, and in every classification, signed up with one or the other.It also shows that the I. L. G. W. U. has some members among thegroups of employees which they contend should be excluded from theappropriate unit.We see no reason, therefore, for limiting the unitin the manner suggested by the I. L. G. W. U.Both the A. F. of L. and the I. L. G. W. U. would exclude super-visory employees from the appropriate unit.The A. F. of L., how-ever, only includes in this category employees with authority to hireand discharge.The stipulation, referred to above, shows that thesupervisory employees, including supervisors, foremen, and straw-bosses, in addition to those with authority to hire and fire, expressedno desire to participate in the question concerning representationinasmuch as they have not affiliated with either union. Furthermore,the contract between the A. F. of L. and the Company excludes "fore-men, foreladies, overseers, office help and salesmen", and thus seemsto negative their contention that only those employees with authorityto hire and discharge should be excluded from the appropriate unit.In order to insure to the Company's employees the full benefit oftheir right to self-organization and collective bargaining, and other-wise to effectuate the policies of the Act, we find that the employeesof the Company, except office employees, supervisors, foremen, andstraw-bosses, constitute a unit appropriate for the purposes of collec-tive bargaining in respect to rates of pay, wages, hours of employ-ment and other conditions of employment.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by theholding of an election by secret ballot to determine which of theunions, if either, the employees in question desire to represent them.Since the last period of normal operation was the week preceding thestrike, all persons who were employed in the appropriate unit duringthe pay roll period ending June 26, 1937, shall be eligible to vote.CONCLUSIONS OF LAWUpon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following conclusions of law:1.A question affecting commerce has arisen concerning the rep-resentation of employees of Friedman Blau Farber Company, Cleve-land, Ohio, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act. 158NATIONAL LABOR RELATIONS BOARD2.All the employees of the Company, except office employees,supervisors, foremen, and straw-bosses, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning of Sec-tion 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it isDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargain-ing with Friedman Blau Farber Company, Cleveland, Ohio, an elec-tion by secret ballot shall be conducted within ten (10) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations, among all personswho were employed during the pay-roll period ending June 26, 1937,except office employees, supervisors, foremen, and straw-bosses,2 todetermine whether they desire to be represented by InternationalLadies' Garment Workers' Union or American Federation of Laborfor the purposes of collective bargaining, or by neither.APPENDIX AAlbrecht, OpalBranditz, A. W.Bruder, LulaCaplan, MaxEllis, CharlesFiedler, E. H.Friedman, SamHerbst, AnnaHoekman, RichardHolst, Benjamin C.Kelbach, AntonKolb, HelenLimbacher,WillardNeuman, Stanley J.Petroff, SamShuart, LottieStell,HerbertStrimac, PeterTrutza, NickVogt, FredaWrubleski, Helen2 For the names of the employees thus excluded,see Appendix A.